Citation Nr: 1806487	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-15 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to February 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in June and October of 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The June 2012 rating decision denied service connection for hearing loss and a low back disorder, and the October 2012 rating decision denied entitlement to TDIU.

In February 2013, the Veteran testified at a Decision Review Officer hearing.  

In December 2017, the Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge.  

The decision below addresses the issue of service connection for a low back disorder.  The hearing loss and TDIU issues are addressed in the remand section following the decision and are REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

A chronic lumbosacral strain was incurred during active duty service.  



CONCLUSION OF LAW

The criteria for service connection for lumbosacral strain have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for a low back disorder, which he contends began during active duty service.  During his December 2017 Board Hearing he stated as follows:  

I didn't have a hurt back before I joined the military. I didn't have a hurt back until I was at Fort Bragg at that time. I had already been deployed twice. So it's not like it happened before and this happened. No, it happened on that day. Even to this day, I still can't sit up straight for a long time. I can't stand up straight for a long time. I can't lift anything that's real heavy. 

See Board Hearing Transcript, p. 5.

General Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Preliminarily, the Board notes that in an Applicant Prescreening Report dated October 7, 1996, the Veteran reported that he had strained a back muscle at his age of 12; however, no back disorder was detected or recorded during the Veteran's October 9, 1996 enlistment examination, and there is no corroborative lay or medical evidence of any pre-service back disorder in the claims file, so the Board finds that the presumption of soundness applies and it is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As for the merits of the claim for service connection, service treatment records (STRs) dating from July 2001 relate numerous complaints of low back pain after heavy lifting, diagnosed variously as back spasms, low back strain, and suspected herniated nucleus pulposus.  These records show that the Veteran's back problem commenced midway through his 10 year military career.  Intervention during service included 2 separate prolonged Profiles; bedrest; physical therapy; and Valium, Ultram, and Naprosyn.  VA medical records also chronicle continued complaints of low back pain, diagnosed as chronic low back pain; and on VA Back/Thoracolumbar Spine examination in June 2017 the diagnosis was lumbosacral strain, which the examiner said "was clearly and unmistakable not aggravated beyond its natural progression by an in-service injury, event, or illness."

In this regard, the Board notes that the question posed to the 2017 examiner was "whether the Veteran's medical records support that the claimed back muscle strain, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an his the multiple complaints of muscle spasm and mid/low back pain during service."  [sic].  See June 28, 2017 Medical Opinion, p. 1.  Since a back disorder did not clearly and unmistakably pre-exist the Veteran's entry into service, the question was not based on an accurate medical history.  Thus, the examiner's opinion regarding aggravation is not probative.

In sum, the evidence confirms that the Veteran was repeatedly put on profile and treated for low back pain, diagnosed variously as back muscle spasms, low back strain, and suspected herniated nucleus pulposus, after heavy lifting during service.  Moreover, the Veteran's statements of recurring episodes since onset during service is buttressed by the post-service medical evidence of chronic low back pain, presently diagnosed as lumbosacral strain.  The Board accordingly finds that the weight of the evidence favors the claim.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for lumbosacral strain is therefore warranted.


ORDER

Service connection for lumbosacral strain is granted.


REMAND

In addition to the foregoing, the Veteran seeks service connection for hearing loss.  In June 2011, he was afforded a VA examination, and according to that examiner his hearing was within normal limits.  However, during his 2017 Board Hearing the Veteran testified that he is having increased difficulty hearing, and maintains that his hearing has worsened since the June 2011 examination.  See December 2017 Board Hearing Transcript, p. 9.  As such, he should be afforded a new VA examination to determine if he in fact has hearing loss and, if so, whether it is related to service.

The intertwined issue of entitlement to TDIU is also remanded and will now be considered in conjunction with the newly service connected lumbosacral strain.

On remand, the claims file should be updated to include VA medical records dated after June 15, 2017.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's medical records dated after June 15, 2017 with the claims file.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a new VA audiology examination.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  The record should be reviewed by the examiner.  

a. The examiner is specifically requested to advise as to whether the Veteran has left or right ear hearing loss (as defined by VA under 38 C.F.R. § 3.385); and, if so, 

b. whether it is at least as likely as not (50 percent or greater probability) that the hearing loss began during service or in the year after service, or is related to some incident of the Veteran's active duty service, to include noise exposure.

A rationale for all opinions reached must be provided. 

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


